        Case 1:16-cr-00212-CCC Document 616 Filed 07/22/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:16-CR-212
                                            :
             v.                             :   (Judge Conner)
                                            :
KEVIN COLES (1),                            :
DEVIN DICKERSON (2),                        :
TOREY WHITE (3),                            :
JERELL ADGEBESAN (5),                       :
KENYATTA CORBETT (6),                       :
MICHAEL BUCK (7),                           :
NICHOLAS PREDDY (8), and                    :
JOHNNIE JENKINS-                            :
  ARMSTRONG (9),                            :
                                            :
                    Defendants              :

                                       ORDER

      AND NOW, this 22nd day of July, 2020, upon consideration of learned

counsel’s ex parte requests (Docs. 599-603, 605, 608) to continue their respective

appointments notwithstanding the government’s declination to seek the death

penalty in this case, and for the reasons set forth in the court’s accompanying

memorandum of today’s date, it is hereby ORDERED that learned counsel’s

requests (Docs. 599-603, 605, 608) are GRANTED, the appointments of learned

counsel are CONTINUED, but the hourly rate of compensation for all counsel

is REDUCED to the hourly rate applicable to noncapital cases, see GUIDE TO

JUDICIARY POLICY, Vol. 7, Ch. 6, § 230.16(a).



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
